Case 6:20-cv-06125-EAW Document 2 Filed 03/10/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

THEODORE WILCZYNSKI,
Plaintiff, ORDER TO SHOW CAUSE
Vv. 6:20-CV-06125 EAW
GATES COMMUNITY CHAPEL OF
ROCHESTER, INC., d/b/a FREEDOM
VILLAGE USA, and FLETCHER A.
BROTHERS, a/k/a PASTOR BROTHERS,

Defendants.

 

On March 2, 2020, plaintiff Theodore Wilczynski (“Plaintiff”) commenced the
instant action against defendants Gates Community Chapel of Rochester, Inc., doing
business as Freedom Village USA, and Fletcher A. Brothers, also known as Pastor Brothers
(collectively, “Defendants”), purporting to invoke this Court’s jurisdiction pursuant to 28
U.S.C. § 1332. (See Dkt. 1).

The allegations contained in the Complaint are insufficient to invoke this Court’s
jurisdiction. “[I]t is well established that [t]he party seeking to invoke jurisdiction under
28 U.S.C. § 1332 bears the burden of demonstrating that the grounds for diversity exist and
that diversity is complete.” Herrick Co., Inc. v. SCS Comme’ns, Inc., 251 F.3d 315, 322-23
(2d Cir. 2001) (internal quotations and citation omitted). The Complaint alleges, in
pertinent part, that Plaintiff is “a resident of the Commonwealth of Virginia,” “defendant

Gates Community Chapel of Rochester, Inc. . . . [is] a corporation formed under the Laws
-l-
Case 6:20-cv-06125-EAW Document 2 Filed 03/10/20 Page 2 of 3

of the State of New York,” and “defendant Pastor Fletcher A. Brothers [is] a resident of
the State of New York... .” (Dkt. 1 at §§ 6-8). These allegations are insufficient to
establish the citizenship of Plaintiff and Defendant Brothers.

“An individual’s citizenship, within the meaning of the diversity statute, is
determined by his domicile.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir.
2000). “Domicile has been described as the place where a person has his true fixed home
and principal establishment, and to which, whenever he is absent, he has the intention of
returning.” Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998) (quotation omitted).

“(I]t is well-established that allegations of residency alone cannot establish
citizenship. ...” Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 103 (2d Cir. 1997) (finding
the plaintiffs allegation “that she is a ‘resident’ of Virginia” insufficient); see Vargas v.
Pers., No. 13 Civ. 4699 (KBF), 2014 WL 1054021, at *3 (S.D.N.Y. Mar. 17, 2014) (‘The
simple statement that he is a ‘resident of the City of Kissimmee and State of Florida,’
without a showing of his intention to return to and remain in Florida, is insufficient.”).
“That is because unlike domicile, residency may or may not be permanent. For example,

”

a person may have multiple residences but may only have one true domicile.” Vis Vires
Grp., Inc. v. Endonovo Therapeutics, Inc., 149 F. Supp. 3d 376, 389 (E.D.N.Y. 2016). As
the Supreme Court has explained, “‘[dJomicile’ is not necessarily synonymous with
‘residence,’ . . . one can reside in one place but be domiciled in another.” Miss. Band of

Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). “Thus, courts have repeatedly found

that complaints failed to allege diversity of citizenship jurisdiction where the allegations
-2-
Case 6:20-cv-06125-EAW Document 2 Filed 03/10/20 Page 3 of 3

focus solely on a party’s residence.” Vis Vires Grp., Inc., 149 F. Supp. 3d at 389-90
(collecting cases).

Therefore, it is hereby

ORDERED that this action shall be dismissed without prejudice and without further
order of the Court unless on or before March 20, 2020, Plaintiff files an Amended

Complaint curing these defects in his jurisdiction allegations.

   

    

 

 

 

SO ORDERED.
KS
ELIZABETH & WOLF
United States District Judge
Dated: March 9, 2020
Rochester, New York
